                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,            :       Case No. 3:08-cr-116


                                                            District Judge Walter H. Rice
       -   vs   -                                           Magistrate Judge Michael R. Merz

JAYSON JONES,


                              Defendant.            :



                      REPORT AND RECOMMENDATIONS


        This case is before the Court on Defendant Jayson Jones’ Motion for Reduction of

Sentence pursuant to the First Step Act (ECF No. 485). As a post-conviction motion for

amendment of the judgment, it has been referred to the undersigned under General Order Day

13-01 for a report and recommendations.

       The Motion was filed and served April 5, 2019, by counsel appointed to represent Mr.

Jones in this matter under S. D. Ohio Civ. R. General Order 19-01. Under S. D. Ohio Civ. R.

7.2, the United States had until April 26, 2019, to oppose the Motion but has not done so.

       Upon examination the Motion appears to be well-taken in that it shows Defendant is

entitled to relief under the First Step Act. It is therefore respectfully recommended that the

Motion be GRANTED and that the District Court set this matter for a new sentencing proceeding



                                                1
and order an updated Presentence Investigation to include new statutory and Guidelines

calculations and any rehabilitation efforts Jones has completed during his incarceration.



April 30, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge


                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendations are based in whole or in part upon matters occurring of record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party=s objections
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See United States v. Walters, 638
F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                2
